Exhibit 10.04

CARDINAL HEALTH, INC.

DIRECTORS’ RESTRICTED SHARE UNITS AGREEMENT

UNDER THE

AMENDED AND RESTATED

OUTSIDE DIRECTORS EQUITY INCENTIVE PLAN

On              (the “Grant Date”), Cardinal Health, Inc, an Ohio corporation
(the “Company”), has granted to              (“Grantee”)              Restricted
Share Units (the “Restricted Share Units” or “Award”), representing an unfunded
unsecured promise of the Company to deliver common shares, without par value, of
the Company (the “Shares”) to Grantee as set forth herein. The Restricted Share
Units have been granted pursuant to the Cardinal Health, Inc. Amended and
Restated Outside Directors Equity Incentive Plan, as amended (the “Plan”), and
shall be subject to all provisions of the Plan, which are incorporated herein by
reference, and shall be subject to the provisions of this Restricted Share Units
Agreement (this “Agreement”). In the event of a conflict between the provisions
of this Agreement and the provisions of the Plan, the provisions of the Plan
shall control. Capitalized terms used in this Agreement which are not
specifically defined shall have the meanings ascribed to such terms in the Plan.

1. Vesting. Subject to the provisions set forth elsewhere in this Agreement, the
Restricted Share Units shall vest in full (100%) on                      (the
“Vesting Date”). Notwithstanding the foregoing, in the event of a Change of
Control prior to Grantee’s termination of service on the Company’s Board of
Directors (the “Board”), the Restricted Share Units shall vest in full.

2. Transferability. The Restricted Share Units shall not be transferable.

3. Termination of Service on the Board. If the Grantee ceases to be a member of
the Board prior to the vesting of the Restricted Share Units for any reason
other than Grantee’s death, all of the then unvested Restricted Share Units
shall be forfeited by Grantee. If the Grantee ceases to be a member of the Board
prior to the vesting of the Restricted Share Units by reason of Grantee’s death,
then such Restricted Share Units shall vest in full and not be forfeited.

4. Special Forfeiture/Repayment Rules. For so long as Grantee continues as a
Director of the Company and for three years following Grantee’s termination of
service on the Board, Grantee agrees not to engage in Triggering Conduct. If
Grantee engages in Triggering Conduct during the time period set forth in the
preceding sentence or in Competitor Triggering Conduct during the time period
referenced in the definition of “Competitor Triggering Conduct” below, then:

(a) any Restricted Share Units that have not yet vested or that vested within
the Look-Back Period (as defined below) with respect to such Triggering Conduct
or Competitor Triggering Conduct and have not yet been settled by a payment
pursuant to Paragraph 5 hereof shall immediately and automatically terminate, be
forfeited, and cease to exist; and

(b) Grantee shall, within 30 days following written notice from the Company, pay
to the Company an amount equal to (x) the aggregate gross gain realized or
obtained by Grantee resulting from the settlement of all Restricted Share Units
pursuant to Paragraph 5 hereof (measured as of the settlement date (i.e., the
market value of the Restricted Share Units on such settlement date)) that have
already been settled and that had vested at any time within three years prior to
the Triggering Conduct (the “Look-Back Period”), minus (y) $1.00. If Grantee
engages only in Competitor Triggering Conduct, then the Look-



--------------------------------------------------------------------------------

Back Period shall be shortened to exclude any period more than one year prior to
Grantee’s termination of service on the Board, but including any period between
the time of Grantee’s termination of service on the Board and the time Grantee
engaged in Competitor Triggering Conduct.

As used in this Agreement, “Triggering Conduct” shall include disclosing or
using in any capacity other than as necessary in the performance of duties as a
Director of the Company any confidential information, trade secrets or other
business sensitive information or material concerning the Company or its
subsidiaries (collectively, the “Cardinal Group”); violation of Company
policies, including conduct which would constitute a breach of the then-most
recent version of the Certificate of Compliance with Company Policies and/or
Certificate of Compliance with Company Business Ethics Policies signed by the
Grantee; directly or indirectly employing, contacting concerning employment, or
participating in any way in the recruitment for employment of (whether as an
employee, officer, director, agent, consultant or independent contractor), any
person who was or is an employee, representative, officer, or director of the
Cardinal Group at any time within the twelve (12) months prior to the
termination of employment or service with the Cardinal Group; any action by
Grantee and/or Grantee’s representatives that either does or could reasonably be
expected to undermine, diminish or otherwise damage the relationship between the
Cardinal Group and any of its customers, potential customers, vendors and/or
suppliers that were known to Grantee; and breaching any provision of any benefit
or severance agreement with a member of the Cardinal Group. As used in this
Agreement, “Competitor Triggering Conduct” shall include, either during
Grantee’s service as a Director or within one year following Grantee’s
termination of service on the Board, accepting employment with or serving as a
consultant, advisor, or any other capacity to an entity that is in competition
with the business conducted by any member of the Cardinal Group (a “Competitor”)
including, but not limited to, employment or another business relationship with
any Competitor if Grantee has been introduced to trade secrets, confidential
information or business sensitive information during Grantee’s service as a
Director of the Company and such information would aid the Competitor because
the threat of disclosure of such information is so great that, for purposes of
this Agreement, it must be assumed that such disclosure would occur. For
purposes of this Agreement, the nature and extent of Grantee’s activities, if
any, disclosed to and reviewed by the Nominating and Governance Committee of the
Board (the “Nominating Committee”) prior to the date of Grantee’s termination of
service on the Board shall not, unless specified to the contrary by the
Nominating Committee in a written notice given to Grantee, be deemed to be
Competitor Triggering Conduct. The Committee shall resolve in good faith any
disputes concerning whether particular conduct constitutes Triggering Conduct or
Competitor Triggering Conduct, and any such determination by the Committee shall
be conclusive and binding on all interested persons. The Grantee may be released
from Grantee’s obligations under this Paragraph 4 only if the Committee (or its
duly appointed designee) determines, in writing and in its sole discretion, that
such action is in the best interests of the Company.

Nothing in this Paragraph 4 constitutes a so-called “noncompete” covenant.
However, this Paragraph 4 does prohibit certain conduct while Grantee is
associated with the Cardinal Group and thereafter and does provide for the
forfeiture or repayment of the benefits granted by this Agreement under certain
circumstances, including but not limited to the Grantee’s acceptance of
employment with a Competitor. Grantee agrees to provide the Company with at
least ten days written notice prior to directly or indirectly accepting
employment with or serving as a consultant, advisor, or in any other capacity to
a Competitor, and further agrees to inform any such new employer, before
accepting employment, of the terms of this Paragraph 4 and of the Grantee’s
continuing obligations contained herein.

No provision of this Agreement shall diminish, negate, or otherwise impact any
separate noncompete or other agreement to which Grantee may be a party,
including but not limited to the then-most recent version of the Certificate of
Compliance with Company Policies and/or Certificate of

 

2



--------------------------------------------------------------------------------

Compliance with Company Business Ethics Policies; provided, however, that to the
extent that any provisions contained in any other agreement are inconsistent in
any manner with the restrictions and covenants of Grantee contained in this
Agreement, the provisions of this Agreement shall take precedence and such other
inconsistent provisions shall be null and void. Grantee acknowledges and agrees
that the provisions contained in this Paragraph 4 are being made for the benefit
of the Company in consideration of Grantee’s receipt of the Restricted Share
Units, in consideration of exposing Grantee to the Company’s business operations
and confidential information, and for other good and valuable consideration, the
adequacy of which consideration is hereby expressly confirmed. Grantee further
acknowledges that the receipt of the Restricted Share Units and execution of
this Agreement are voluntary actions on the part of Grantee, and that the
Company is unwilling to provide the Restricted Share Units to Grantee without
including the restrictions and covenants of Grantee contained in this Agreement.
Further, the parties agree and acknowledge that the provisions contained in this
Paragraph 4 are ancillary to or part of an otherwise enforceable agreement at
the time the agreement is made.

5. Payment. Subject to the provisions of Paragraph 4 of this Agreement, and
unless Grantee makes an effective election to defer receipt of the Shares
represented by the Restricted Share Units, Grantee shall be entitled to receive
from the Company (without any payment on behalf of Grantee) the Shares
represented by the Restricted Share Units on the Vesting Date; provided,
however, that, subject to the next sentence, in the event that the Restricted
Share Units vest prior to the Vesting Date as a result of the death of Grantee
or as a result of a Change of Control, Grantee shall be entitled to receive the
corresponding Shares from the Company on the date of such vesting.
Notwithstanding the proviso of the preceding sentence, if the Restricted Share
Units vest as a result of the occurrence of a Change of Control under
circumstances where such occurrence would not qualify as a permissible date of
distribution under Section 409A(a)(2)(A) of the Code, and the regulations
thereunder, such proviso shall not apply and Grantee shall be entitled to
receive the corresponding Shares from the Company on the date that would have
applied absent such proviso. Elections to defer receipt of the Shares beyond the
date of settlement provided herein may be permitted in the discretion of the
Committee pursuant to procedures established by the Company in compliance with
the requirements of Section 409A of the Code.

6. Dividends. Grantee shall not receive cash dividends on the Restricted Share
Units but instead shall, with respect to each Restricted Share Unit, receive a
cash payment from the Company on each cash dividend payment date with respect to
the Shares with a record date between the Grant Date and the settlement of such
unit pursuant to Paragraph 5 hereof, such cash payment to be in an amount equal
to the dividend that would have been paid on the Share represented by such unit.
Cash payments on each cash dividend payment date with respect to the Shares with
a record date prior to the Vesting Date shall be accrued until the Vesting Date
and paid thereon (subject to the same vesting requirements as the underlying
Restricted Share Units award). Elections to defer receipt of the cash payments
in lieu of cash dividends beyond the date of settlement provided herein may be
permitted in the discretion of the Committee pursuant to procedures established
by the Company in compliance with the requirements of Section 409A of the Code.

7. Right of Set-Off. By accepting these Restricted Share Units, Grantee consents
to a deduction from, and set-off against, any amounts owed to Grantee by the
Company from time to time (including, but not limited to, amounts owed to
Grantee as wages, severance payments or other fringe benefits) to the extent of
the amounts owed to the Company by Grantee under this Agreement.

8. Holding Period Requirement. As a condition to receipt of the Restricted Share
Units, Grantee hereby agrees to hold, until the first anniversary of the Vesting
Date (or, if earlier, the date Grantee ceases to be a member of the Board), the
After-Tax Net Profit in Shares issued pursuant to settlement of such units.
“After-Tax Net Profit” means the total dollar value of the Shares that Grantee

 

3



--------------------------------------------------------------------------------

receives at settlement, minus the amount of all applicable federal, state, local
or foreign income, employment or other tax and other similar fees that are
expected to be incurred in connection with the vesting of the Award, determined
based upon the highest applicable marginal rate for each such tax or fee.

9. No Shareholder Rights. Grantee shall have no rights of a shareholder with
respect to the Restricted Share Units, including, without limitation, Grantee
shall not have the right to vote the Shares represented by the Restricted Share
Units.

10. Beneficiary Designation. Grantee may designate a beneficiary to receive any
Shares to which the Grantee is entitled with respect to the Restricted Share
Units which vest as a result of Grantee’s death. Notwithstanding the foregoing,
if Grantee engages in Triggering Conduct or Competitor Triggering Conduct as
herein defined, the Restricted Share Units subject to such beneficiary
designation shall be subject to the Special Forfeiture/Repayment Rules and the
Company’s Right of Set-Off or other right of recovery set forth in this
Agreement, and all rights of the beneficiary shall be subordinated to the rights
of the Company pursuant to such provisions of this Agreement. Grantee
acknowledges that the Company may exercise all rights under this Agreement and
the Plan against Grantee and Grantee’s estate, heirs, lineal descendants and
personal representatives and shall not be limited to exercising its rights
against Grantee’s beneficiary.

11. Governing Law/Venue. This Agreement shall be governed by the laws of the
State of Ohio, without regard to principles of conflicts of law, except to the
extent superceded by the laws of the United States of America. The parties agree
and acknowledge that the laws of the State of Ohio bear a substantial
relationship to the parties and/or this Agreement and that the Restricted Share
Units and benefits granted herein would not be granted without the governance of
the Agreement by the laws of the State of Ohio. In addition, all legal actions
or proceedings relating to this Agreement shall be brought in state or federal
courts located in Franklin County, Ohio, and the parties executing this
Agreement hereby consent to the personal jurisdiction of such courts. Grantee
acknowledges that the covenants contained in Paragraph 4 of this Agreement are
reasonable in nature, are fundamental for the protection of the Company’s
legitimate business and proprietary interests, and do not adversely affect the
Grantee’s ability to earn a living in any capacity that does not violate such
covenants. The parties further agree that, in the event of any violation by
Grantee of any such covenants, the Company will suffer immediate and irreparable
injury for which there is no adequate remedy at law. In the event of any
violation or attempted violations of the restrictions and covenants of Grantee
contained in this Agreement, the Company shall be entitled to specific
performance and injunctive relief or other equitable relief, including the
issuance ex parte of a temporary restraining order, without any showing of
irreparable harm or damage, such irreparable harm being acknowledged and
admitted by Grantee, and Grantee hereby waives any requirement for the securing
or posting of any bond in connection with such remedy, without prejudice to the
rights and remedies afforded the Company hereunder or by law. In the event that
it becomes necessary for the Company to institute legal proceedings under this
Agreement, Grantee shall be responsible to the Company for all costs and
reasonable legal fees incurred by the Company with regard to such proceedings.
Any provision of this Agreement which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such provision, without invalidating or rendering
unenforceable the remaining provisions of this Agreement.

12. Action by the Committee. The parties agree that the interpretation of this
Agreement shall rest exclusively and completely within the sole discretion of
the Committee. The parties agree to be bound by the decisions of the Committee
with regard to the interpretation of this Agreement and with regard to any and
all matters set forth in this Agreement. The Committee may delegate its
functions

 

4



--------------------------------------------------------------------------------

under this Agreement to an officer of the Company designated by the Committee
(hereinafter the “Designee”). In fulfilling its responsibilities hereunder, the
Committee or its Designee may rely upon documents, written statements of the
parties, or such other material as the Committee or its Designee deems
appropriate. The parties agree that there is no right to be heard or to appear
before the Committee or its Designee and that any decision of the Committee or
its Designee relating to this Agreement, including without limitation whether
particular conduct constitutes Triggering Conduct or Competitor Triggering
Conduct, shall be final and binding unless such decision is arbitrary and
capricious.

13. Prompt Acceptance of Agreement. The Restricted Share Units grant evidenced
by this Agreement shall, at the discretion of the Committee, be forfeited if
this Agreement is not executed by Grantee and returned to the Company within 90
days of the Grant Date set forth below.

 

    CARDINAL HEALTH, INC. DATE OF GRANT:   By:  

 

  Its:  

 

 

5



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Grantee hereby: (a) acknowledges that he or she has received a copy of the Plan,
a copy of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders, and a copy
of the Plan Description dated February 23, 2006 pertaining to the Plan;
(b) accepts this Agreement and the Restricted Share Units granted to him or her
under this Agreement subject to all provisions of the Plan and this Agreement;
(c) represents and warrants to the Company that he or she is purchasing the
Restricted Share Units for his or her own account, for investment, and not with
a view to or any present intention of selling or distributing the Restricted
Share Units either now or at any specific or determinable future time or period
or upon the occurrence or nonoccurrence of any predetermined or reasonably
foreseeable event; and (d) agrees that no transfer of the Shares delivered in
respect of the Restricted Share Units shall be made unless the Shares have been
duly registered under all applicable Federal and state securities laws pursuant
to a then-effective registration which contemplates the proposed transfer or
unless the Company has received a written opinion of, or satisfactory to, its
legal counsel that the proposed transfer is exempt from such registration.

 

--------------------------------------------------------------------------------

Grantee Signature

--------------------------------------------------------------------------------

Social Security Number

--------------------------------------------------------------------------------

Date

 

6